PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Savkar et al.
Application No. 14/217,006
Filed: 17 Mar 2014
For: COMPACT DATA INTERFACE FOR REAL TIME BIDDING IN DIGITAL VIDEO ADVERTISEMENT SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed October 12, 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above identified application.  

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed April 9, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on June 10, 2020.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.37(a) in that the petitioner has supplied (1) an appeal brief; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.



The application is being forwarded to Group Art Unit 3688 for consideration of the appeal brief submitted with the instant petition.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions